TEEATTORNEY                   GENERAL
                      OFTEXAS




Honorable Rarle D.,Garrison
County Attorney
Baylor'county'
Seymour, Texas
                                 opinion no. c-299
                                 Re: Travel expense all6w8me
Dear Mr. Garrison:                   under Article 23500,,V~O.S,
       Your request ,foran opinion on the above subject matter
asks the following questiona:
           1. "Is ‘it ‘bandstory that.the'Count{
      Judge receive the $75.00   flat allowance?
           2. "If the Commiesioner~sCourt dia;
      allows the $75.00 flat alloWance~to'the
      County Judge in the aboveoase, will this
      have anyeffect on the use of the
      owned7 pickup ,$ruck$'by the
       Article 23500, Vernon's Civil Statutes, provide6 in
part as follows:
           "Section 1. In any county in this State
      having a population of not more than twenty-one
      thousand, five hundred (21,,5OO),,
                                       according to
      the last preceding or any future Federal Census,
      the CommissionersCourt is hereby authorized
      to allow each member of such CommissionersCourt
      the sum of not exceeding Seventy-fiveDollars
      ($751per month for traveling expenses and de-
      prec ation on his automobile while on.official
      business within the eounty. Each member of
      such CommissionersCourt shall pay all expenses
      in the operation of,such automobile and keep
      same in repair free of any other charge to the
      county,.
           II. . .


                              - 1427-
Hon. Rarle D. Garrison, Rage 2 (C-299)':


             "Sec. 5. 'Theterm,'members of &Coma-
        missioners Court' when,used herein means the
        County Ccmmiasionersand the County Judge.
             "Sec. 6. The provisions-ofthis bill
        shall apply only to these aounti,esnot furnish-
        ing~an autoanobile,truck, or'by other means
        Rroviding~for the traveling,expensesof its
        commissioners,while on official business with-
        in the county."
       Under the terms of~seetion 1 of &iWele'~2350t3;it i& with-
in the discretion.of the commissionerscourt to allow ornotto
allow each member of the commissionersc'ourtthe"sizndf~not ex-
6eeding'$75';,OO'per
                   month for trsveling expenses and depreciation '.
on his own automobile. 'me term "each member of,the Commissionerts
Court" iticludesthe county judge.
       You are therefore advised that it 'isnot mandatory that
the county judge receive the allowance for traveling expenses and
depreciationon his automobile authorized underSection,1 of Arti-
cle 23500, Vernonfs~ClvilStatutes. In view of the provisions of
Section 6, "statingthat the provisions‘of'thisbill shall apply
only to those counties not furnishingan automobile, truck or by
other means providing for the traveling expensees of its "com-
missioners,"whether the commissionerscourt allows the travel-
ing expense authorized under Section 1 to the county judge will
not affect the use of county-ownedpickup trucks by the county com-
aiasioners.
                             SUMMARY
         It is within the discretion of the commis-
         sioners court whether to allow members of the
         commisaioner~court to receive thentraveling
         expenge authorized to be paid by the~coun~y,
        'under the provisions of Section 1, Article
         23500, Vernon's Civil'Statutes. Whether such
         allowance is made to the county judge will not
        'affectthe use of county-ownedpickup trucks
         by county commissioners.
                                Yours very truly,
                                WAGGORRR CARR


                                       John Reeves
JR:ms

                              -1428-
Ron. Earle D. Garrison, page 3.(C-299)


APPROVED:
OPINION COMMITTRE
W. V. Geppert, Chairman,
Ben Harrison
Larry Merriman
Grady Chandler
Larry GraddoCk
APPROVED FGRTREATTGRREYGERERAL
BY: Stanton Stone




                            -142%